IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 27, 2009
                                No. 08-10499
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

OWEN DONOVAN POWELL

                                            Defendant-Appellant


                 Appeals from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:07-CR-56-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Owen Donovan Powell seeks leave to appeal in forma pauperis (IFP) on
appeal and moves for the appointment of counsel. Powell has failed to raise any
nonfrivolous issues for appeal. See United States v. Boutwell, 896 F.2d 884, 889-
90 (5th Cir. 1990) (one-judge order). Powell has presented no arguable legal
points for his claim that the district court erroneously determined that his prior
Texas conviction was a “drug trafficking offense” that warranted a 16-level



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 08-10499

enhancement under § 2L1.2. See United States v. Ford, 509 F.3d 714, 715-17
(5th Cir. 2007). Accordingly, Powell’s motion to proceed IFP on appeal is
DENIED, and the appeal is DISMISSED. See 5TH CIR. R. 42.2. Powell’s motion
for appointment of counsel is DENIED as unnecessary. See 5TH CIR. PLAN
UNDER THE CRIMINAL JUSTICE ACT,   § 2.




                                     2